Citation Nr: 0521273	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  01-03 514	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
calf atrophy. 

3.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
right knee instability and arthritis.

4.  Entitlement to service connection for hepatitis C.

5. Whether the reduction of the disability evaluation for the 
service-connected right knee instability from 30 percent to 
20 percent disabling as of March 1, 2001, was proper.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to May 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. In its November 2000 decision, the RO reduced the 
veteran's disability rating for right knee instability from 
30 percent to 20 percent disabling as of March 1, 2001.  

In an August 2002 rating decision, the RO denied service 
connection for a right shoulder disorder, right 
thigh/quadriceps disorder, right shoulder cyst, and a right 
lower extremity disability related to the right calf muscle.  
The issues are properly characterized as they appear on the 
cover page of the instant decision.

Finally, in an August 2003 rating decision, the RO denied 
service connection for hepatitis C.  The appellant disagreed 
with aforementioned determinations and initiated the instant 
appeal.  The claims were merged on appeal in October 2004.  

During the appellant's May 2004 RO hearing he withdrew the 
claims of entitlement to service connection for a right 
thigh/quadriceps disability and a cyst of the right shoulder.  
As such, the claims no longer remain in appellate status.  


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The Board denied the appellant's claim of entitlement to 
service connection for a right shoulder disorder when it 
issued an unappealed decision in January 1999.  

3.  Evidence submitted since the January 1999 Board decision 
while not previously submitted to agency decision makers, 
does not bear directly or substantially upon the specific 
matter under consideration, it is cumulative and redundant 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claims of 
entitlement to service connection for a right shoulder 
disability.

4.  The RO denied the appellant's claim of entitlement to 
service connection for a separate disability of the right 
calf muscle when it issued an unappealed decision in August 
1999.  

5.  Evidence submitted since the August 1999 rating decision 
while not previously submitted to agency decision makers, 
does not bear directly or substantially upon the specific 
matter under consideration, it is cumulative and redundant 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for right calf atrophy.  
Moreover, the benefits sought are precluded by law.

6.  A right ankle disability was not incurred in or 
aggravated by active military service nor is it proximately 
due to, or the result of, the service-connected right knee 
instability and arthritis.

7.  Hepatitis C was not incurred in or aggravated by active 
military service.

8.  A November 2000 rating reduction of the disability 
evaluation for right knee instability from 30 percent to 20 
percent under Diagnostic Code 5257, effective March 1, 2001, 
was without evidence that improvement in the disorder would 
be maintained under the ordinary conditions of life and work.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  Evidence received since the final January 1999 
determination wherein the Board denied the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder is not new and material, and the veteran's claim for 
that benefit is not reopened. 38 U.S.C.A. §§ 5104, 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 3.160, 20.302, 20.1100, 20.1104
 (2004). 

3.  Evidence received since the final August 1999 
determination wherein the RO denied the appellant's claim of 
entitlement to service connection for a separate disability 
of the right calf muscle is not new and material, and the 
appellant's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 
(2004); Sabonis v. Brown, 6 Vet. App. 426,430 (1994).

4.  The criteria for the establishment of service connection 
for a right ankle disorder, to include as secondary to the 
service-connected right knee conditions, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2004).

5.  The criteria for the establishment of service connection 
for hepatitis C are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002).

6.  Because the November 2000 rating decision reducing the 30 
percent schedular evaluation of the right knee instability to 
20 percent disabling, was made without adherence to 
applicable adjudication standards, it was void ab initio and 
the criteria for restoration of a 30 percent schedular 
evaluation for right knee instability have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.          
§§ 3.105(e), 3.343, 3.344, 4.71a, Diagnostic Code 5290 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The appellant argues that he has submitted new and material 
evidence that is sufficient to warrant the reopening of his 
claims of service connection for a right shoulder disability 
and right calf atrophy, last denied by the Board in January 
1999 and the RO in August 1999, respectively.  The appellant 
further contends that he incurred a right ankle disability, 
to include as secondary to his service-connected right knee 
conditions, and hepatitis C during his period of active duty 
service from August 1977 to May 1981.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claims for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In specific compliance with Quartuccio, the RO advised the 
appellant by letters dated in January 2001, February 2002, 
May 2002, December 2002, and November 2003 of what evidence 
would substantiate the claims, and of then-current efforts 
towards obtaining relevant evidence.  The December 2002 and 
November 2003 letters advised the appellant of the specific 
allocation of responsibility for obtaining such evidence.  

The December 2002 letter was sent to the appellant prior to 
the initial RO adjudication of his claim of entitlement to 
service connection for hepatitis C.  The RO denied the claim 
in August 2003.  As such, timing of the notice complies with  
the express requirements of the law as found by the Court in 
Pelegrini.  

As the November 2003 VCAA notice in this case was not 
provided to the appellant prior to the initial RO 
adjudication of the claims in November 2000 and August 2002, 
the timing of the notice does not strictly comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.  The appellant has been advised of the 
type of evidence lacking to demonstrate entitlement to the 
benefits sought with the November 2000 and August 2002 rating 
decisions, the March 2001 and March 2003 statements of the 
case (SOC), the August 2001, August 2002, March 2003, and 
August 2004 supplemental statement of the case (SSOC), and 
the letter explaining the provisions of the VCAA.  

The notice requirements have been met with respect to the 
claims of entitlement to: service connection for a right 
shoulder disability and right calf atrophy based on the 
submission of new and material evidence; service connection 
for a right ankle disability, to include as secondary to the 
service-connected right knee conditions, and Hepatitis C; and 
the propriety of the reduction in disability evaluation from 
30 percent to 20 percent for right knee instability.  

With regard to the rating reduction claim, in Pelegrini, the 
CAVC recognized that where pre-initial-AOJ adjudication 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini, 
18 Vet. App. at 120.  Such has been accomplished in this 
matter with respect to the rating reduction claim. (See VCAA 
letter dated November 2003).  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c). Service medical and personnel 
records, reports of VA examination, VA outpatient treatment 
records, and private medical records have been obtained in 
support of the appellant's claims. The appellant presented 
testimony before the RO in May 2004.  The transcript has been 
obtained and associated with the claims file.  

Additional VA examinations are not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claims.  Id.   There will 
be no prejudice to the appellant if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claims on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The appellant was clearly advised as to 
which portion of evidence was to be provided by him and which 
portion was to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio, supra.  

Essentially, the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, essential due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of some of 
the claims, the content of the November 2003 notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
claimant.  

In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991). Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.  

The Merits of the Claims to Reopen

As noted, the appellant seeks to reopen claims of service 
connection for a right shoulder disability and right calf 
atrophy, last denied by the Board in January 1999 and the RO 
in August 1999, respectively.  Having carefully considered 
the evidence of record in light of the applicable law, the 
Board finds that there is not sufficient evidence to reopen 
the claims.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As the appellant's claims 
to reopen were filed in September 2000 and January 2001, the 
new criteria do not apply to his claims.

Right Shoulder: The record indicates that in its January 1999 
decision, the Board denied a claim of entitlement to service 
connection for a right shoulder disability.  The Board denied 
the appellant's claim on the basis that there was no 
competent medical evidence of record to demonstrate that a 
right shoulder disability, diagnosed as a chronic strain, was 
directly due to the appellant's active duty service or the 
result of the service-connected right knee conditions.  

Of record at the time of the January 1999 Board decision were 
the appellant's service medical records, which showed the 
appellant was in a motor vehicle accident in May 1980; 
however, there was no indication he injured his right 
shoulder.  In October 1978, the appellant had an inflamed 
sebaceous cyst on his right shoulder.  There were no further 
complaints with respect to the right shoulder in service.  
The service medical records were devoid of any diagnoses of a 
right shoulder disorder. 

VA examinations in July 1981, June 1982, November 1983, April 
1985, January 1986, and July 1995, were devoid of any 
diagnoses of a right shoulder disorder.   The first 
documented complaints of right shoulder pain were recorded 
upon VA examination in September 1997.  He informed examiners 
that he landed on his shoulder during the in-service motor 
vehicle accident.  The appellant was diagnosed with mild 
chronic strain of the right shoulder girdle with mild 
discomfort.  No nexus opinion was provided.

During VA examination in March 1998, the appellant again 
complained of right shoulder pain.  He was diagnosed with 
mild chronic strain of the right shoulder with minimal 
discomfort.  A nexus opinion was not provided.  

The appellant presented testimony before the RO in May 1998.  
He testified that he was experiencing right shoulder pain.  
In October 1998, the appellant presented testimony at a 
Travel Board hearing.  He testified that he hit his shoulders 
when he was thrown from the car in the May 1980 accident.  He 
further testified that he had problems with stiffness, 
spasms, and pain since his separation from service.  He 
indicated that he was diagnosed with mild strain.

Evidence submitted subsequent to the January 1999 decision 
includes continued complaints of right shoulder pain 
contained in VA outpatient treatment records dated between 
1998 and 2003, and VA examination reports dated in June 1999, 
September 2002, and June 2003. 

Upon VA examination in June 2003, the examiner opined it was 
less likely than not that the appellant's current right 
shoulder disability was caused by disease or injury in 
service.  A June 2003 addendum report revealed that x-rays of 
the right shoulder showed narrowing at the acromioclavicular 
joint.  There was no bone destruction or other acute 
abnormality identified.  The examiner reiterated his previous 
opinion that it was less likely than not that the current 
right shoulder disability was caused by disease or injury in 
service.

In May 2004, the appellant presented testimony before the RO.  
He again testified that he injured his right shoulder in the 
May 1980 motor vehicle accident.  He indicated that his 
current problems, to include pain and cracking, began in the 
mid 1990's.

In its January 1999 decision, the Board noted the lack of 
conclusive medical evidence showing that a right shoulder 
disability was related to the appellant's active duty service 
or the result of the service-connected right knee conditions.  
The "new" evidence of record, while containing continuing 
treatment for right shoulder pain, does not contain any 
opinions relating his right shoulder symptomatology to any 
incident of service, to include the motor vehicle accident, 
or to the service-connected right knee instability and post-
traumatic arthritis or residuals of a compression fracture of 
T9-12. 

Though the "new" evidence was not previously of record, it 
does not bear directly and substantially upon the specific 
matter under consideration.  The evidence is considered 
cumulative and redundant of the evidence of record at the 
time of the final January 1999 Board decision and when 
considered by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the appellant's claim of entitlement to service 
connection for a right shoulder disability is not reopened. 
See 38 C.F.R. § 3.156(a).  

Right Calf Atrophy:  The record indicates that in its August 
1999 rating decision, the RO denied a claim of entitlement to 
service connection for a separate disability involving the 
right calf muscle.  The RO denied the appellant's claim on 
the basis that the evaluation of the same disability, i.e. 
the right knee and subsequent calf atrophy, under various 
diagnoses was to be avoided.  The RO further indicated that 
both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluations and the evaluation of the same 
manifestation under different diagnoses was to be avoided.  
Ultimately, the RO denied a separate disability rating for 
right calf atrophy as it was precluded by 38 C.F.R. § 4.14, 
avoidance of pyramiding.  

Of record at the time of the August 1999 rating decision were 
the appellant's service medical records, which showed the 
appellant sustained an injury to his right knee in a May 1980 
motor vehicle accident.  There was no indication of any 
separate injury to the right calf.  The Board notes the 
appellant rebutted the findings of his Medical Evaluation 
Board because he felt that he had not been allowed enough 
time to restore his calf and thigh muscles.  

Atrophy of the right calf was noted upon VA examinations in 
July 1981, November 1983, and January 1986, as well as in VA 
outpatient treatment records dated between 1998 and 1999.  In 
March 1998, a VA examiner indicated that complaints of right 
calf burning sensation and pain were less likely than not 
associated with the right knee and more likely related to the 
low back and the appellant's occupation as a truck driver.  A 
March 1999 VA outpatient treatment record indicated that 
right calf discomfort was likely due to weakness and atrophy 
of the gastrosoleus group, which could be the result of the 
knee trauma or mild sciatica from the low back. 

During the appellant's May 1998 RO hearing, his authorized 
representative, requested consideration of a rating for the 
right lower extremity to include the right calf muscle.  The 
appellant was afforded a VA examination in June 1999.  The 
examiner opined atrophy of the gastrocnemius muscles of the 
right leg was most likely due to the effects of his extensive 
right knee service-related injury.  

Evidence submitted subsequent to the August 1999 rating 
decision includes continued findings of right calf atrophy.  
Upon VA examination in September 2002, the width of the mid 
calf on the right was one inch less than the left and one 
centimeter less on the right of the mid calf.  During his May 
2004 RO hearing, the appellant testified that his right calf 
atrophy caused his leg to fall asleep.  He further indicated 
that he was experiencing a burning sensation in his right 
calf, as well as pain and pulling. 

As noted, in its August 1999 decision, the RO denied the 
request for a separate disability rating for right calf 
atrophy on the basis that it was precluded by 38 C.F.R. 
§ 4.14, avoidance of pyramiding.  Right calf atrophy has been 
used in evaluating the extent of the service-connected right 
knee instability and arthritis.

The "new" evidence of record, while containing continued 
findings of right calf atrophy, does not indicate that right 
calf atrophy and right knee instability and arthritis are 
separate disabilities or separate manifestations under 
38 C.F.R. § 4.14. See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994)(holding separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition). 

While the appellant has been awarded separate ratings for 
right knee instability and degenerative arthritis, it has 
been held that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003, or 
in this instance 5010, does not constitute pyramiding. See 
VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that an appellant 
who has arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the appellant must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis. If the appellant does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if an 
appellant has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Though the "new" evidence was not previously of record, it 
does not bear directly and substantially upon the specific 
matter under consideration.  The evidence is considered 
cumulative and redundant of the evidence of record at the 
time of the final August 1999 rating decision and when 
considered by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Moreover, the benefits sought are precluded as a matter of 
law.  In Sabonis v. Brown, 6 Vet. App. 426,430 (1994), the 
Court held that where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  In this case, the appellant lacks legal 
entitlement to service connection for right calf atrophy. 
38 C.F.R. § 4.14.  Therefore, the appellant's claim of 
entitlement to service connection for right calf atrophy is 
not reopened. See 38 C.F.R. § 3.156(a).  

The Merits of the Service Connection Claims

The appellant contends that he incurred a right ankle 
disorder and hepatitis C as a result of his active military 
service.  In the alternative, he has argued that the right 
ankle disorder is secondary to the service-connected right 
knee instability and arthritis. Having carefully considered 
the appellant's claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals as to these issues will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected. 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. Id.

With regard to the second prong of the Pond/Rose inquiry, the 
Board has considered potential application of the provisions 
of 38 U.S.C.A § 1154(b), which would in appropriate 
circumstances relieve the appellant of providing evidence of 
the existence of a disease or injury in service.  See 38 
U.S.C.A § 1154(b)  (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record does not support a finding that the appellant is a 
veteran of combat. The appellant served on active duty during 
peacetime from August 1977 and May 1981.  
As to the claims at issue, as will be noted below, his 
service medical records contradict his current assertions as 
to in-service incurrence.  Stated alternatively, this is not 
a matter where service medical records are unavailable.  
Thus, the provisions of 38 U.S.C.A § 1154(b) are not for 
application in this matter.

Right Ankle:  The appellant contends that he incurred a right 
ankle disorder as a result of his active service.  
Alternatively, he contends that his right ankle disability is 
secondary to the service-connected right knee instability and 
arthritis.  While the appellant's service medical records 
indicate he was treated for a right knee injury resulting 
from a motor vehicle accident and underwent reconstruction 
surgery, there was no indication that the appellant sustained 
an injury to his right ankle. 

Post-service the appellant has complained of and been 
diagnosed with right ankle pain. Upon VA examination in 
November 1999, the examiner opined snapping of the right 
ankle was not an uncommon finding and was not related to any 
serious or significant abnormalities.  The examiner concluded 
that it was not related to the residuals of his service-
connected disorders.  

X-rays of the right ankle taken by VA in May 2001 were 
negative.  In June 2001, the appellant testified before the 
RO that he had not be diagnosed with a right ankle disorder, 
but that pain and sensations of popping were due to his 
altered gait.

Examination of the right ankle in June 2003 showed no 
effusion or bony exostosis.  X-rays of the right ankle showed 
a plantar calcaneal spur, with no acute abnormality involving 
the right ankle.  In a November 2003 addendum opinion, the 
examiner indicated that while significant knee disease could 
cause an abnormal gait and ankle pain. There was no evidence 
on multiple examinations of record to suggest that this was 
the case.  The finding of the heel spur was considered 
insignificant, as they were common and not usually painful 
unless associated with plantar fasciitis.  

The examiner indicated that there was no association between 
knee injuries and heels spurs.  The examiner further 
indicated that it was not likely that the heel spur was the 
result of the previous injury, nor was the ankle pain related 
to the heel spur.  It was also determined to be unlikely that 
the ankle pain was being caused by his previous knee injury.  
The examiner concluded that from the examinations and x-rays 
in the appellant's chart, there was no significant 
demonstrated problem with the ankle, other than complaints of 
pain.

Finally, upon VA examination in January 2004, minimal 
degenerative joint disease of the right ankle was found not 
to be due to the service-connected right knee condition.  The 
appellant had very mild degenerative changes of the right 
ankle, which were not uncommon for his age.  Current x-rays 
contained no evidence of a calcaneal spur.  It was the 
examiner's opinion that even if a spur were present at the 
site of the plantar fascia attachment of the calcaneus, this 
would not be related to his service-connected right knee 
conditions. 

Thus, there is no evidence of record to substantiate the 
critical second and third components of the Pond/Rose 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of any incident of 
a right ankle disorder, to include mild degenerative changes.  
Further, the first x-ray evidence of minimal degenerative 
joint disease of the right ankle, is dated in January 2004, 
some 23 years after the appellant's separation from service, 
and thus, outside the one-year presumptive period for 
arthritis. 38 C.F.R. §§ 3.307, 3.309.  Finally, there is no 
evidence of a nexus between the appellant's degenerative 
joint disease and his military service. Thus, service 
connection for a right ankle disorder is denied on a direct 
causation basis. 38 C.F.R. § 3.303.

The appellant alternatively contends that his right ankle 
disorder is secondary to his service-connected right knee 
instability and degenerative arthritis.  However, in the 
instant case there is no indication that degenerative joint 
disease of the right ankle is proximately due to, or the 
result, of the service-connected knee conditions. 38 C.F.R. 
§ 3.310.  

As delineated above, the VA examiner in November 1999, opined 
snapping of the right ankle was not related to the residuals 
of his service-connected knee disorders.  In a November 2003 
addendum opinion, the examiner indicated a calcaneal heel 
spur was not likely the result of the previous knee injury, 
nor was the ankle pain related to the heel spur.  It was also 
determined to be unlikely that the ankle pain was being 
caused by his previous knee injury.  Upon VA examination in 
January 2004, minimal degenerative joint disease of the right 
ankle was opined not to be due to the service-connected right 
knee conditions.  Therefore, service connection for a right 
ankle disorder is not warranted on a secondary causation 
basis. 38 C.F.R. § 3.310.

Based on the foregoing, the claim is denied.  

Hepatitis C:  The appellant contends he incurred hepatitis C 
during his active duty service.  Specifically, he has 
asserted that he was exposed to blood during time spent as a 
hospital corpsman cleaning instruments and when he worked in 
a pathology laboratory sorting slides.  While the appellant's 
service medical records indicate he was treated for a right 
knee injury resulting from a motor vehicle accident and 
underwent reconstruction surgery, there was no indication 
that he had a blood transfusion during the surgery.  The 
records were similarly devoid of any instances of accidental 
pricking with a used needle while he was a hospital corpsman, 
complaints of cleaning instruments used on a patient with 
hepatitis C, or sorting slides containing hepatitis C 
positive blood. 

It appears the appellant was first diagnosed with hepatitis C 
in 2002.  VA outpatient treatment records dated in February 
2002 reveal the appellant had no risk factors for hepatitis 
C.  An entry dated in December 2002 noted the appellant was 
uncertain whether he had a blood transfusion, but denied 
intravenous (IV) drug use, tattoos, or excessive alcohol 
consumption.  It was again noted the appellant had no risk 
factors for hepatitis C.  

Upon VA examination in June 2003, the examiner noted the 
appellant was first diagnosed with hepatitis C in August 
2002.  A liver biopsy was graded as being compatible with 
mild hepatitis C.  There was no evidence of any hepatic 
insufficiency ascites.  The examiner could not identify any 
risk factors.  The appellant was found not to be an IV drug 
uses, had no history of homosexual activity, and no blood 
transfusions as far as could be determined.  The examiner 
opined it was less likely than not that the hepatitis C was 
caused by disease or injury in service. The opinion was 
reiterated in a subsequent June 2003 addendum. 

The appellant testified in May 2004 that he might have 
contracted hepatitis C through a sexual relationship, but 
believed it was more likely a result of military occupational 
exposure.  However, he is not competent to offer a medical 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Thus, there is no evidence of record to substantiate the 
critical second and third components of the Pond/Rose 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of any incident of 
exposure to or contraction of hepatitis C.  Despite a current 
diagnosis of hepatitis C, there is no evidence of a nexus 
between the diagnosis and the appellant's military service.

Based on the foregoing, the claim is denied.  

The Merits of the Rating Reduction Claim:

The record indicates that in a September 1981 rating 
decision, service connection was awarded for residuals of a 
right knee injury, post-operative.  A 20 percent rating was 
assigned effective May 1981.  In a June 1985 rating decision, 
the appellant's right knee disorder was increased to 30 
percent disabling effective April 1985.  The 30 percent 
rating was in effect from April 1985 to March 2001.  A 
separate 10 percent rating was awarded for right knee 
degenerative arthritis in a June 1998 rating decision.  In a 
September 1998 rating decision, the award was made effective 
from September 1997.

In August 2000, the RO notified the appellant that it 
proposed to reduce the evaluation for right knee injury with 
instability from 30 percent to 10 percent disabling.  In a 
November 2000 rating decision, the RO reduced the disability 
evaluation of the service-connected right knee injury with 
instability from 30 percent disabling to 20 percent disabling 
(not 10 percent as previously proposed) under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  The 20 percent rating was made 
effective on March 1, 2001.    

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).    
The law also provides that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155. When a 
veteran's disability rating is reduced without following the 
applicable regulations, the reduction is void ab initio. See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993). These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability. See Schafrath v. 
Derwinski, 
1 Vet. App. 589, 594 (1991). Such review requires VA to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations. 
Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work. Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344. That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension. 

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction. In such 
cases the provisions of 38 C.F.R. § 3.344(a), (b) are for 
application. Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992). 

Thus, for disabilities that have continued for five years or 
more, the issue is whether material improvement in a 
veteran's disability was demonstrated in order to warrant a 
reduction in such compensation benefits. See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 
413 (1993).  In such cases examinations less full and 
complete than those on which payments were authorized will 
not be used as the basis for reductions. 38 C.F.R. § 
3.344(a).

The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 38 
C.F.R. § 3.344. See Brown v. Brown, 5 Vet. App. 413, 421 
(1993). See also Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995) holding that when a RO reduces a veteran's disability 
rating without observing the applicable VA regulations, the 
reduction is void ab initio.

Although the RO clearly notified the appellant of the 
proposed rating reduction in accordance with 38 C.F.R. § 
3.105(e), the record does not indicate that the appellant's 
improvement actually reflected an improvement in his ability 
to function under the ordinary conditions of life and work so 
as to warrant a reduction.

Under the applicable rating criteria, a 30 percent evaluation 
was provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000), for severe 
knee impairment manifested by recurrent subluxation or 
lateral instability.  A 20 percent rating was assigned for 
moderate knee impairment manifested by recurrent subluxation 
or lateral instability. 38 C.F.R. § 4.71a.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R.§§ 4.10, 4.40, 4.45.  
Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The RO in November 2000 reduced the appellant's 30 percent 
rating based on a finding that the evidence showed an 
improvement with regard to instability since 1985.  The RO 
indicated the evidence specifically showed the right knee 
improved when compared to the July 1995 VA examination.  The 
RO concluded there was no evidence that the appellant's right 
knee instability was "severe" so as to warrant a 30 percent 
evaluation under Diagnostic Code 5257.

While the RO provided the applicable criteria under 38 C.F.R. 
§ 3.344 in the August 2000 statement of the case (SOC), they 
did not articulate an evidentiary basis for concluding that 
the requirements of section 3.344 were met, i.e. that 
improvement actually reflected an improvement in the 
appellant's ability to function under the ordinary conditions 
of life and work, such as to impose a reduction of a rating 
that had been in effect for 16 years.  

Indeed, as the claim remains under review and is not subject 
to a final decision, the Board has also reviewed the evidence 
received subsequent to the effective date of the reduction, 
and finds that it supports reinstatement of the 30 percent 
rating.  The appellant was awarded the 30 percent rating in 
an April 1985 rating decision.  A review of the decision, 
reveals the increased evaluation was based on an April 1985 
VA examination, which found full extension of the right knee, 
but it lacked about 5 to 20 degrees of flexion as compared 
with the left.  There was tenderness over the inferomedial 
aspect of the right knee and crepitus.  

Upon VA examination in January 1986, the right knee had a 
positive drawer sign, crepitus, and 5 to 110 degrees of 
flexion/extension.  A February 1986 rating decision continued 
the 30 percent rating based on the findings of the January 
1986 VA examination.

Upon VA examination in July 1995, the appellant had no 
instability of the mediolateral collateral ligaments.  There 
was a positive drawers' sign and Lachman's indicating 
deficiency of the anterior cruciate ligament.  Range of 
motion was zero to 115 degrees.  The knee was not subluxed 
either medially or laterally to a great extent.  Despite a 
lack of evidence of instability or severe subluxation, the 30 
percent rating was confirmed and continued by the RO in 
August 1995.

During VA examination in September 1997, ligamentous 
structures of the right knee were stable and there was no 
evidence of effusions, crepitance, or laxity of the cruciate 
ligament. Upon VA examination in March 1998, the ligamentous 
structures of the knee were stable. Again, there was no 
evidence of effusions, crepitus, or laxity.  Flexion was from 
zero to 120 degrees with pain between 100 and 120 degrees.  
Functional impairment or limitation was considered mild to 
moderate.
 
In May 1998, the appellant presented testimony before the RO.  
He testified that he was experiencing laxity, locking, 
cramps, spasms, and pain in the right knee.  He further 
testified that he would fall on occasion.

VA outpatient treatment records dated between 1998 and 1999 
show continued treatment for right knee pain.  During VA 
examination in June 1999, the appellant complained of 
instability and giving out of the right knee.  Range of 
motion of the right knee was from zero to 120 degrees.  There 
was crepitus. The ligamentous structures were intact both 
medially and laterally.

In an August 1999 rating decision, the RO continued the 30 
percent rating based on the findings of the June 1999 VA 
examination.  It was further determined that the 30 percent 
rating was based in part on functional loss due to weakened 
or atrophy of the right calf muscles.

Range of motion upon VA examination in November 1999 was from 
zero to 130 degrees.  The ligaments were stable.  VA 
outpatient treatment records dated in April 2000 show right 
knee tenderness with crepitus and internal derangement.

Testimony of the appellant during his October 2000 and June 
2001 RO hearings, included complaints of increased pain, 
swelling, stiffness, and difficulty walking.  The appellant 
further testified that his right knee was unstable and lax.  

VA outpatient treatment records dated in 2001 show a 
worsening of the appellant's right knee symptomatology.  In 
June 2001, the right knee had crepitus and decreased range of 
motion.  The appellant complained of instability.  In August 
2001, the appellant had positive lateral and medial joint 
line tenderness.  There was positive crepitus and decreased 
range of motion in all directions.  Treatment notes dated in 
November 2001, showed a 10-degree flexion contracture.  
Flexion was from zero to 120 degrees.  There was crepitus.

In June 2003, the VA examiner noted the appellant had not 
worked for 10 years.  Extension was to 5 degrees and flexion 
in the right knee was to 140 degrees, with discomfort from 
135 to 140 degrees.  The ligaments were stable. 

The appellant was afforded a final VA examination in January 
2004.  Range of motion of the right knee was from zero to 115 
degrees.  There was moderate patellofemoral crepitus with 
range of motion.  The appellant had a 2-millimeter anterior 
translation of the tibia in relation to the femur, with a 
solid endpoint.  There was discomfort with patellar 
compression and mobilization.  X-rays confirmed moderate 
medial joint space narrowing and spurs arising from the 
superior and inferior poles of the patella. There also 
appeared to be calcification of the articular cartilage of 
the right knee joint.

In May 2004, the appellant testified before the RO.  His 
testimony included complaints of knee pain, swelling, and 
instability.

As noted above, the 30 percent rating was awarded based on 
the findings of the April 1985 VA examination, which found 
full extension of the right knee, but a lack of 5 to 20 
degrees of flexion.  The appellant's right knee range of 
motion has fluctuated since this time as follows: January 
1986, 5 to 110 degrees; July 1995, zero to 115 degrees; March 
1998 and June 1999, zero to 120 degrees; November 1999, zero 
to 130 degrees; November 2001, 10 degree flexion contracture; 
June 2003, 5 to 140 degrees; and January 2004, zero to 115 
degrees.  

As a basis for the reduction, the RO has cited to a lack of 
instability of the right knee joint.  However, in July 1995, 
the appellant had no instability of the mediolateral 
collateral ligaments and there was no subluxation either 
medially or laterally to a great extent.  Yet, the 30 percent 
rating was confirmed and continued by the RO in August 1995.

In an August 1999 rating decision, the RO continued the 30 
percent rating based in part on functional loss due to 
weakened or atrophy of the right calf muscles.  Atrophy of 
the right calf muscle is still present and is considered a 
manifestation of the right knee injury.  

The appellant has maintained complaints of laxity, locking, 
cramps, spasms, and pain in the right knee, since he first 
presented testimony in May 1998 and up until his last hearing 
in May 2004. VA outpatient treatment records dated between 
1998 and 2003 document his complaints.  The appellant has 
informed various medical personnel that he is no longer able 
to swim due to a pulling sensation of the right knee, whereas 
previously he was an avid swimmer.  It has also been 
documented that walking caused discomfort.

In sum, examination of the November 2000 rating action does 
not indicate that consideration was given to whether any 
improvement, assuming such had been demonstrated, would be 
sustained under ordinary conditions of life. See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  It was not shown that the 
appellant had markedly improved physical condition as 
outlined in section 3.344. 

Accordingly, the Board finds that the disability rating 
reduction effectuated by the rating decision in November 
2000, was not in accordance with the requirements of 
38 C.F.R. § 3.344(a) and (b), and that the 30 percent 
evaluation for right knee injury with instability must be 
restored.

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right 
shoulder disability is not reopened. 

New and material evidence not having been submitted, the 
claim of entitlement to service connection for right calf 
atrophy is not reopened. 

Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
right knee instability and arthritis, is denied.

Entitlement to service connection for hepatitis C is denied.

Restoration of a 30 percent evaluation for right knee 
instability is granted, subject to controlling regulations 
governing payment of monetary awards.

 
	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


